DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-10, 12-15, 17, 18 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Manickam et al. (US PG Pub 2018/0276432).
For claim 1:  Manickam et al. teaches an agnostic in-line verification system to produce finished RFID-enabled tags including labels, tags, tickets, stickers and the like (see paragraph 37, labels, tickets, etc.), the system comprising: an RFID-verification base unit that includes an RFID-verifier 140 that checks for verification of programmed data of the RFID-enabled tags (see paragraph 35, Figs. 1 and 2); a feed module 105 (see Fig. 2, at least the portion upstream of the verifying base 140) upstream of the RFID-verification base 140 that receives from a source of RFID-enabled tags a flow of RFID-enabled tags to be finished through RFID verification 140;  and a collector module 105 downstream of the RFID-verification base unit and that receives RFID-verified tags from the RFID-verification base unit (see Fig. 2).
For claim 2:  Manickam et al. teaches the system in accordance with claim 1, further including a cutter module 145 downstream of the RFID-verification base unit 140 and upstream of the collector module 105 (see Fig. 2, the cutter 145 is upstream of the downstream roller 105), the cutter module separating RFID-verified tags from the RFID-verification base unit (see Fig. 2, the cutting separating tags as they pass through the verification section of the system).
For claim 3:  Manickam et al. teaches the system in accordance with claim 1, wherein the feed module includes a roll-to-roll service loop 105, 105 that presents the RFID-enabled tags to the RFID-verification base unit 104 allowing for accumulation of RFID-enabled tags in 
For claim 4:  Manickam et al. teaches the system in accordance with claim 1, wherein the feed module includes a leading pre-feed conveyor 115 that presents the RFID-enabled tags to the RFID-verification base unit 140 (see paragraph 36, unit 115 can be used to present tags to the verification unit 140).
For claim 5:  Manickam et al. teaches the system in accordance with claim 1, wherein a single-feed nip is positioned between the RFID verification base unit 140 and the collector module (see paragraph 49, provision of the cutter 145 as a rotary cutter provides a single feed nip between the conveyor and the cutter downstream of the verification unit 140 and the collection module 105 in Fig. 2).
For claim 6:  Manickam et al. teaches the system in accordance with claim 2, wherein the cutter module includes a rotary cutter (see paragraph 49).
For claim 7:  Manickam et al. teaches the system in accordance with claim 2, wherein the cutter module includes a linear cutter (see paragraph 49, Fig. 2, laser cutter, and the like, shown as scissors in Fig. 2 constitute linear cutters 145).
For claim 8:  Manickam et al. teaches the system in accordance with claim 2, wherein the cutter module includes a double cutter that severs the RFID tags at two locations thereon (see Fig. 2, paragraph 49, in a broadest reasonable interpretation, two sequential RFIDs can be considered an RFID tag and the cutting mechanism being any of the mechanisms described would sever the RFID tag in two locations).
175, 180 for reading identification indicia of the RFID-tags (see Fig. 2, paragraph 35, particularly scanner 180), an RFID verifier 140, and a bad-label marking applicator 153.
For claim 10:  Manickam et al. teaches the system in accordance with claim 9, wherein the identification indicia is a barcode-type of indicia (see paragraph 8).
For claim 12:  Manickam et al. The system in accordance with claim 1, wherein the RFID-enabled tags are pre-printed on a printer upstream of and in-line with the feed module (see paragraph 34, printing can be done as pre-printing).
For claim 13:  Manickam et al. teaches an agnostic in-line verification system to produce finished RFID-enabled tags including labels, tags, tickets, stickers and the like (see paragraph 37, labels, tickets, etc.), the system comprising: an RFID-verification base unit that includes an RFID-verifier 140 that checks for verification of programmed data of the RFID-enabled tags (see paragraph 35, Figs. 1 and 2); a feed module 105 (see Fig. 2, at least the portion upstream of the verifying base 140) upstream of the RFID-verification base 140 that receives from a source of RFID-enabled tags a flow of RFID-enabled tags to be finished through RFID verification 140; a cutter module 145 downstream of the RFID-verification base unit 140 and upstream of the collector module 105 (see Fig. 2, the cutter 145 is upstream of the downstream roller 105), the cutter module separating RFID-verified tags from the RFID-verification base unit (see Fig. 2, the cutting separating tags as they pass through the verification section of the system) and a collector module 105 downstream of the RFID-verification base unit and that receives RFID-verified tags from the RFID-verification base unit (see Fig. 2).

For claim 15:  Manickam et al. teaches the system in accordance with claim 14, wherein the RFID-verification base unit includes a scanner 175, 180 for reading identification indicia of the RFID-tags (see Fig. 2, paragraph 35, particularly scanner 180), an RFID verifier 140, and a bad-label marking applicator 153.
For claim 17:  Manickam et al. teaches an agnostic in-line verification system to produce finished RFID-enabled tags including labels, tags, tickets, stickers and the like (see paragraph 37, labels, tickets, etc.), the system comprising: an RFID-verification base unit that includes an RFID-verifier 140 that checks for verification of programmed data of the RFID-enabled tags (see paragraph 35, Figs. 1 and 2); a feed module 105 (see Fig. 2, at least the portion upstream of the verifying base 140) upstream of the RFID-verification base 140 that receives from a source of RFID-enabled tags a flow of RFID-enabled tags to be finished through RFID verification 140; a collector module 105 downstream of the RFID-verification base unit and that receives RFID-verified tags from the RFID-verification base unit (see Fig. 2) and wherein a single-feed nip is positioned between the RFID verification base unit 140 and the collector module (see paragraph 49, provision of the cutter 145 as a rotary cutter provides a single feed nip between the conveyor and the cutter downstream of the verification unit 140 and the collection module 105 in Fig. 2).
175, 180 for reading identification indicia of the RFID-tags (see Fig. 2, paragraph 35, particularly scanner 180), an RFID verifier 140, and a bad-label marking applicator 153.
For claim 20:  Manickam et al. The system in accordance with claim 17, wherein the RFID-enabled tags are pre-printed on a printer upstream of and in-line with the feed module (see paragraph 34, printing can be done as pre-printing).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11, 16 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Manickam et al. (US PG Pub 2018/0276432) in view of Grimes et al. (US PG Pub 2009/0159191).
For claims 11, 16 and 19:  Manickam et al. teaches all of the limitations claims 11, 16 and 19 except a registration sensor at an interface between the feed module and the RFID verification base unit.  However, Grimes et al. teaches the provision of a sensor at an interface of the feed module to control the position of RFID elements on a label (see paragraph 17).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the invention of Manickam et al. to provide a sensor determining relative position of the RFID elements on the substrate at an interface at and about the feed module as taught by Grimes et al. for the purpose of controlling the position of subsequent RFID elements in register on subsequent labels.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID H BANH whose telephone number is (571)270-3851.  The examiner can normally be reached on M-F 12-8PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David M Gray can be reached on (571) 272-2119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID H BANH/Primary Examiner, Art Unit 2853